Citation Nr: 0423785	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from April 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a psychiatric disorder, to include 
PTSD.


FINDINGS OF FACT


1.  All identified relevant evidence for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The record does not show that the veteran has a current 
diagnosis of PTSD. 

3.  The veteran was not diagnosed with any psychiatric 
disorder in service or within one year after service.

4.  The veteran's first post-service evaluation for 
schizophrenia was in September 1987.


CONCLUSION OF LAW


Service connection for a psychiatric disability, to include 
PTSD, is not warranted.  38 U.S.C.A. §§  1110, 5107 (West 
2002); 38 C.F.R. §§  3.303, 3.303(b), 3.307(a)(1), 4.130 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran had active service from April 1966 to May 1968.  
On the veteran's Standard Form 88 entrance examination, the 
examiner stated that the veteran displayed normal psychiatric 
characteristics.  On the veteran's Standard Form 88 
separation examination, the examiner stated that the veteran 
displayed normal psychiatric characteristics.  On the 
separation Standard Form 89, the veteran indicated that he 
did not suffer from any of the following: suicidal 
tendencies, trouble sleeping, nightmares, depression, worry, 
loss of memory, nervousness.  The veteran also indicated that 
he had never been a patient in a mental hospital or 
sanatorium.

Service personnel records stated that the veteran served on 
active duty in the Republic of Vietnam from September 1966 to 
September 1967.  His DD 214 indicated that his military 
occupational specialty was a combat engineer.

The veteran filed his claim for service connection for PTSD 
in March 2001.

Also associated with the claims file, the veteran submitted 
numerous medical examinations and progress notes detailing 
his non-service connected schizophrenia.

In May 2001, the veteran had a consultation at the VAMC.  The 
reason for the request was the veteran complaining of PTSD.  
The provisional diagnosis was for PTSD, but upon completion 
of the consultation, the examiner stated that on Axis I, the 
veteran suffered from schizophrenia.  The examiner also 
placed a note on the examination report to "rule out PTSD."  
Its reported that the veteran would be referred for a 
"formal PTSD evaluation."

In the July 2001 PTSD questionnaire, the veteran described 
being a demolition expert.  He claimed his experiences in 
Vietnam led to insomnia and nightmares, which subsequently 
led to his alleged PTSD.

Records received from the U.S. Armed Services Center for 
Research of Unit Records (USASCURR) indicated that an 
"Operation C.F." took place during the time the veteran was 
stationed in Vietnam as part of the 168th Engineer Combat 
Battalion.  During the course of this operation, seventeen 
engineers were wounded as a result of the unit's 
participation.  The report also documented numerous combat 
and mining incidents.  

In a June 2001 VA examination, the veteran submitted to the 
Minnesota Multiphasic Personality Inventory II test, the 
Impact of Events Scale (IES), the Mississippi Scale for 
Combat-Related PTSD, the PTSD military checklist (PCL) and a 
clinical interview.  The veteran completed a standardized 
assessment of emotional function.  The validity configuration 
of the profile suggested that the veteran understood the test 
items and responded to them in a consistent manner.  He 
produced a profile indicative of a moderate degree of 
emotional distress.  He also presented with symptoms of 
ruminative depression, guardedness and suspicion of others.  
The examiner stated that individuals with this profile may 
initially appear as if their mood was improving.  However, at 
this time they are more susceptible to suicidal attempts.  
The veteran's profile was unusual for its lack of consistency 
with that observed in patients with psychotic symptoms.

The examiner concluded that the veteran's performance on 
standardized measures of psychological presentation was not 
consistent with that observed in patients diagnosed with 
PTSD.  The psychological presentation was more consistent 
with an individual who experienced significant depressive 
symptoms, somatic concerns, ruminations and difficulty 
getting along with others.

The veteran also submitted to a February 2003 VA examination.  
The examination revealed that he reported several symptoms 
related to his Vietnam combat experience.  The clinical 
interview and previous psychological testing did not report 
symptoms that met the frequency or intensity standards for a 
formal diagnosis of PTSD as outlined in the DSM-IV.  

The veteran's multiaxial assessment indicated the following:
?	Axis I 		Schizophrenia
?	Axis II	Deferred
?	Axis III	Foot condition
?	Axis IV	Mild psychosocial and environmental problems
?	Axis V	GAF score of 52

The examiner stated that the veteran's psychiatric symptoms 
were consistent with the diagnosis of schizophrenia.  His 
Global Assessment of Functioning (GAF) score was 52, which 
reflected moderate psychosocial dysfunction due to his 
schizophrenia.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  In a letter dated February 2004, the RO 
informed the veteran of the requirements to prove his claim 
for service connection.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2003).  In the February 2004 letter, the RO 
informed the veteran that it would assist in obtaining 
medical records, employment records, or records from other 
Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2003).  The February 2004 letter requested that the veteran 
complete, sign and return the VA Forms 21-4142 to authorize 
the RO to obtain his medical records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)) it is determined that the veteran is 
not prejudiced by such failure.  In May 2001, the RO sent the 
veteran a letter informing him that his claim for PTSD had 
been received and enclosed a PTSD questionnaire to be filled 
out.  The letter also informed the veteran to complete and 
return the VA Form 21-4142 to authorize the release of his 
medical records.  

Although the notices described above were not given before 
the initial rating decision, the RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his psychological disorders.  There 
are no outstanding records to obtain.  When the veteran has 
provided information about where he was treated for his 
claimed condition, the VA has obtained said records.  Most 
importantly, after the veteran was provided with the 
requisite notices in February 2004, he had an opportunity to 
respond.  In April, 2004, the RO reviewed the record, re-
affirmed, and sent the veteran a supplemental statement of 
the case.  Therefore, for all of the aforementioned reasons, 
it is determined that the veteran was not prejudiced by the 
RO's not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim. 

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disorder is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §1110 (West 2002).  Service connection may 
also be granted for certain chronic diseases if it manifests 
itself to a compensable degree within one year of leaving 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a) (2003).  The mere 
fact of an in-service disease or injury is not enough; there 
must be chronic disorder resulting from that disease or 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2003).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2003). 

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2003).  Although service connection may be established based 
on other in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2003).

Where VA determines that the veteran did not engage in 
combat, his lay testimony, by itself, would not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  

The Board notes that the veteran was awarded the Vietnam 
Service Medal, the Vietnam Campaign Medal with device 60, the 
National Defense Service medal and the Marksman (rifle) 
medal; however, the receipt of these awards does not denote 
exposure to combat.  The RO requested and received the 
veteran's unit records from 


USASCURR.  The records establish that the veteran was exposed 
to combat, however, the symptoms he reported as well as the 
scores he received during his many examinations were not 
consistent with a diagnosis for PTSD.  


The treatment records from the VAMC from May 2001 show that 
the veteran's provisional diagnosis was for PTSD.  Upon 
further examination, he was diagnosed with schizophrenia and 
PTSD was ruled out.  In both the June 2001 and the February 
2003 VA examinations, the examiners specifically stated that 
the veteran did not display the symptoms associated with 
PTSD.  The evidence does not show that the veteran suffered 
from a clinical disorder in service, nor does is show that 
the veteran suffers from a current disability.  

The clear preponderance of the competent medical evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD, as the evidence establishes that the 
veteran does not currently meet the DSM-IV criteria for 
assignment of a diagnosis of PTSD.  

As the evidence does not show that the veteran has PTSD, it 
must next be determined whether the veteran's diagnosed 
schizophrenia was incurred in service or within one year of 
service.  A review of the service medical records does not 
show that the veteran was diagnosed with schizophrenia or any 
other psychological disorder.  Similarly, there are no 
medical records within one year of service showing treatment 
for schizophrenia.  The first diagnosis of schizophrenia is 
not noted until September 1987 by the VA hospital, many years 
after service.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for an acquired 
psychiatric disability must be denied.  38 U.S.C.A §5107 
(West 2002).



ORDER


Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, is 
denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



